The judgment of the Common Pleas Court dismissing the appeal from the judgment of the Probate Court is, in my opinion, correct for the following reason: The so-called demurrer to the application for removal, whatever the demurrer may have been in legal effect, could not possibly have raised an issue of fact which is always necessary to an appeal on questions of law and fact; and, regardless of whether an appeal will lie from the Probate Court to the Common Pleas Court from an order other than a final one (which point need not, and therefore should not, be decided), there is no language whatsoever in Section 10501-56, General Code, conferring the right of appeal *Page 248 
on questions of law from the Probate Court to the Common Pleas Court.